Case: 4:2L-cv-OO019-DDN Doc.   #: 4-4   Filed: Ogt25t2o Page: 1 of 3 pagetD #:1,L0




                                                          ts


                                                          P
                                                          ,a
                                                          EE
                                                                  e
                                                  EXHIBIT 4

       Case 2:21-cv-00577-JPS Filed 06/30/21 Page 1 of 3 Document 15-5
Case: 4:2L-cv-OO01-9-DDN Doc.                    #: 4-4         Filed: Ogl25l20 Page: 2 ot 3 PagelD #:                           L1,1




                                            qUINTESSA MARKETING
                      BUL, T/ARKETING, FUTL SERVICT
                                                    PIAIFORM AND 6[NERAI. TEBMS Of
                                                                                   SERVICT
     This agreernent is enlered      into as of ("the effective date"), hetrveen you,
     "your") and                                                                      The Bradlev Larv Firrn (,,you,,or
                    QUTNTESSA MARKET|N6 ancJ its
                                                       affiliates (roltectively ,,eUtNTESSA,,) for
     ("servrces") described belorv.                                                                the services



     BegirrtlinB ort the effectiveoate. ovzoE6l
    leads in Missourito thu      grrdl.vGffi oirNT[ssA
                                                --     MARKETTNG                    wi, begin ro deriver       personar rnjury


    QulNTESsA adheres to required disclaimers
                                                including Missouri's on alr owned digirar properties
    Benerate leads and do not include anv specific                                                   used to
                                                   attorney       information.

    QulNTEssA MAnKETING will provide pre'qualifred
                                                          leads to The Bradley Law Firm. prompt
    provided via emair, portar notification                                                     read derivery            is
                                            and rive ..rr tr"nrf"l'.


    [ead Tler            Description                    Price                        Terrltory
         Tier   I        Motor Vehicle Accident         52.000 per Plainriff         ft4issouri

         Tier            Commercial policy/Motor
                2
                         Vehicle Accrdent tnjury        54,200 per plainriff         lr4 rs s ou   ri




   ferms and Cancellation:
    lnrtial



 zdii:,yil:ri*1T::5:ffi
                                                 5?rilffj,;rj:.,"#:;li:ffi?r;,.,;:                 jr,oooo.,,u..,
                    Quintessa tracks and accounts
                                                      for the funds each law firnr has in
                             f irm has the abirity
                                                                                           its campaiSn at all times
                                                   to see how n.ucn ,non"v ,.o.n,n,
                    ;;T,'r*                                                            in irs campaign al any given




          Case 2:21-cv-00577-JPS Filed 06/30/21 Page 2 of 3 Document 15-5
Case: 4:2L-cv-OO019-DDN Doc.                 #: 4-4      Filed: Ogl25l20 Page: 3 of 3 PagelD #:                      Ll2



                        that You turn down or disengage, must be
                                                                      done by using the Quintersa Marketing
                        ln order to receive credit back to your campaign.
                                                                              lcads may no longer be pursued by
                      Bradley Law Firm or its affiliate referral
                                                                 firms once the lead has been disengaged.


                             Marketing reserves tlre right to cap MVA crisengagerne,ts
                                                                                       at a rate of 45%


                         Fee: Quintersa also provides call center
                                                                  intake services and reporting for your
                           campaign at a rate ol l0io ol allfunding. Service
                                                                             fee is rvaived if payment is made
                     ACH.




     8y Signing this Agreemenl, I understand
                                             and agree to the services provirlerl and the Terms
     Agreement.                                                                                 of this




    5ignalure
                                                                      siE nature

    louren Mrng€e CEO & Owner
                                                                      li censce
    Quiniessa Marketing
                                                                      The Bradley laur Firm


    Printed Name
                                                                                     ?+       R.*^*, r-f V
                                                                      Printcd Nome
                                                                                                                 I
    L.ruren fulingee CEO & Owner
                                                                      LrC(rn5e('
    Qurntessa Marke(int
                                                                     The Eradley Larv Frrm


                                                                           4-Lt -E
                                                                     Daie

                                                                           59 r'r? (            F{€)
                                                                     Bar l0 Number




         Case 2:21-cv-00577-JPS Filed 06/30/21 Page 3 of 3 Document 15-5
